 1 Preciliano Martinez
   Attorney At Law, SBN 93253
 2 1120 14th Street, Suite 5
   Modesto, CA 95354
 3 Telephone: (209) 579-2206
   Email: attymartinezp@yahoo.com
 4

 5 Attorney for:
   FRANCISCO JAVIER OCHOA
 6

 7                                 IN THE UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00211-LJO-SKO

11                                    Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                            v.                           FINDINGS AND ORDER TO CONTINUE CASE
                                                           TO 12/02/19 AT 1:00 P.M.
13   FRANCISCO JAVIER OCHOA
     VICTORIA RODRIGUEZ,
14                       Defendants.

15
                                                     STIPULATION
16
            Plaintiff United States of America, by and through its counsel of record, Kathleen Servatius, and
17
     Defendants Francisco Javier Ochoa , represented by Attorney Preciliano Martinez, Defendant Victoria
18
     Rodriguez, represented by Peter M. Jones, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for status on November 4, 2019.
20
            2.      By this stipulation, defendants now move to continue the status conference until
21
     December 2, 2019, and to exclude time between November 4, 2019 and December 2, 2019, under Local
22
     Codes T4 and M. Plaintiff does not oppose this request. The Defense continues to conduct
23
     investigation, review discovery and negotiate with the Government.
24
            3.      The parties agree and stipulate, and request that the Court find the following:
25
                    a)       Counsel for defendants desire additional time to continue to conduct
26
            investigation, and to otherwise prepare for trial. Counsel for defendants believe that failure to
27
            grant the above-requested continuance would deny them the reasonable time necessary for
28

      Stip. & [Proposed] Order Continuing Status Conf. &   1
      Excluding Time Periods Under Speedy Trial Act
30
 1          effective preparation, taking into account the exercise of due diligence. The government does

 2          not object to the continuance.

 3                  b)       Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                  c)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period November 4, 2019, and December 2

 8          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).

 9          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12

13          IT IS SO STIPULATED.

14    Dated: October 29, 2019                                  /s/ Kathleen Servatius
                                                               KATHLEEN SERVATIUS
15                                                             Assistant United States Attorney

16

17 Dated: October 29, 2019                                 /s/ Preciliano Martinez
                                                           PRECILIANO MARTINEZ, ESQ.
18                                                         Attorney for Francisco Javier Ochoa
19

20
     Dated: October 29, 2019                               /s/ Peter M. Jones
21                                                         Peter M. Jones, ESQ.
                                                           Attorney for Victoria Rodriguez
22

23

24

25

26

27

28

      Stip. & [Proposed] Order Continuing Status Conf. &   2
      Excluding Time Periods Under Speedy Trial Act
30
 1                                                         ORDER

 2

 3 IT IS SO ORDERED.

 4
     Dated:    October 30, 2019                                    /s/   Sheila K. Oberto   .
 5                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Stip. & [Proposed] Order Continuing Status Conf. &     3
      Excluding Time Periods Under Speedy Trial Act
30
